DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objections are hereby withdrawn in view of amended claims 7 and 15.

 	The previously issued 35 U.S.C. § 112(b) is withdrawn in view of amended claim 15.

 	The Applicant’s arguments with respect to claims #1-8 in the reply filed on February 9, 2022 have been carefully considered, but are not persuasive and the previous rejection to Lin et al. (U.S. Patent Publication No. 2013/0341806 A1), as cited in the IDS and hereafter “Lin” is maintained.  Contrary to Applicant’s remarks, Lin teaches the new claim 1 limitations because Lin’s first portion 311 of the first metal trace (FIG. 3C, left 311) is free from the first solder region (FIG. 3C, right 352), as disclosed in the previous Office Action.  Also refer to the 35 U.S.C. § 112(b) rejection interpretation infra.
   
 	Claims 9-14 remain indicated as being allowable.  Claims 15-20 are now indicated as being allowable.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	 	Claims 1-8 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 1, it is unclear if “free from solder region thereon” (emphasis added) is referring to “the first solder region”.  The Examiner assumes this is the case since the first solder region is the only solder region that is recited earlier in the claim.  

Claim Rejections 35 U.S.C. § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin.

	As to claim 1, Lin teaches:
Forming a first package component (32+33+34+35) comprising: a first metal trace (FIG. 3C, left 311) comprising: a first portion 311 having a first width; and second portions 31 connecting to opposing ends of the first portion, wherein the second portions have second widths greater than the first width.  Lin teaches in FIG. 3B second portions 31 having second widths greater than the first width of the first portion 311.

Bonding a second package component 30+311 to the first package component, wherein a first solder region (FIG. 3C, right 352) joins the second package component to a second metal trace (FIG. 3C, right 311) of the first package component, and a center of the first solder region (corresponds to a center of 35) is aligned to a straight line that extends from a middle point of the first portion toward the second metal trace, and wherein the straight line is perpendicular to a lengthwise direction of the first metal trace.  Lin teaches side-by-side first and second metal traces in FIGS. 3B, 3C.  Lin furthermore teaches a center of the first solder region (corresponds to a center of 35) aligned to a straight (horizontal) line extending between the traces and toward the second metal trace, perpendicular to a vertical (lengthwise) direction of the first metal trace.

And wherein after the bonding, the first portion of the first metal trace is free from solder region thereon.  Lin teaches the first portion 311 of the first metal trace (FIG. 3C, left 311) is free from the first solder region (FIG. 3C, right 352), wherein the Examiner assumes the first solder region per the 35 U.S.C. § 112(b) rejection interpretation supra.


	As to claim 2, Lin teaches a top view in FIG. 3B.

 	As to claim 4, Lin teaches in FIG 3B the middle point between joining points, wherein the joining points are approximate with second portion 31 locations.
  
  	As to claim 6, Lin teaches in FIG. 3B second portions 31 having a (bisecting) middle line between opposing portions, the first portion 311 comprises a first edge, and the second portions 31 comprise second edges, and the first edge recessed from the second edges by virtue of the first portion having a smaller width than the second portions.

 	As to claim 7, Lin teaches in FIG. 3B the first portion comprises a third edge (opposite the first edge), and the second portions further comprise fourth edges (opposing lateral sidewalls) opposing and parallel to the second edges, and the third edge are recessed from the fourth edges toward the middle line.   


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1, and further in view of Chang et al. (U.S. Patent No. 8,853,853 B2), as cited in the IDS and hereafter “Chang”.

 	As to claim 8, Lin does not teach, inter alia, the limitations of the third metal trace.   
 	On the other hand, Chang teaches in FIG. 2B a third metal trace 215 such that the combination of Chang and Lin forms the second metal trace and third metal trace on opposing sides of the first metal trace.  Chang further teaches a second solder region 220 joins the second package component to the third metal trace.
	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a third metal trace would yield the predictable result of enabling additional electrical contacts.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the third metal trace as taught by Chang into the overall package component structure as taught by Lin.

	
Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter:  claims 9-20 are indicated as being allowable because the Examiner was unable to find the limitation “forming a second package component comprising: a first metal bump and a second metal bump . . . wherein the first solder region is bonded to the second metal trace, and the second solder region is bonded to the third metal trace, and the narrow portion of the first metal trace is between the first solder region and the second solder region” (claim 9) and “wherein the first portion, the second portion, and the third portion have a same first width . . . wherein the fifth portion and the sixth portion have a third width greater than the second width; and bonding a first solder region to the first portion of the first metal trace, wherein the first solder region is spaced apart from the second portion and the third portion, and wherein the fifth portion and the sixth portion are farther away from the first solder region than the fourth region” (claim 15).

Claims Allowable If Rewritten in Independent Form
 	Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829